            Case 1:21-cv-00147-LM Document 33 Filed 04/09/21 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW HAMPSHIRE


Rep. Robert “Renny” Cushing
Rep. David Cote
Rep. Kendall Snow
Rep. Katherine Rogers                                    Civil Action No: 1:21-cv-00147
Rep. Paul Berch
Rep. Diane Langley
Rep. Charlotte DiLorenzo
New Hampshire Democratic Party

v.

Rep. Sherman Packard
Speaker of the NH House of Representatives
(in his official capacity only)


            EMERGENCY MOTION FOR EXPEDITED STATUS CONFERENCE

       NOW COME the Plaintiffs in this matter, by their attorneys, and respectfully submit the

following Emergency Motion for Expedited Status Conference in light of the First Circuit’s

Opinion in Cushing v. Packard, No. 21-1177 (Apr. 8, 2021). In support thereof, Plaintiffs state

as follows:

       1.      On February 15, 2021, Plaintiffs moved in this Court for a Temporary Restraining

Order and/or Preliminary Injunction on an expedited basis. (docket nos. 1 &2).

       2.      On February 18, 2021, Defendant filed its Objection, (docket no. 17), and on

February 19, 2021, Plaintiffs filed their Reply, (docket no. 20).

       3.      This Court held a hearing via Zoom on Plaintiffs’ Motion for Temporary

Restraining Order and/or Preliminary Injunction and ordered additional briefing on the issue of

legislative immunity.
              Case 1:21-cv-00147-LM Document 33 Filed 04/09/21 Page 2 of 4




         4.       The Parties filed additional briefing on legislative immunity on February 20, 2021

(docket nos. 22, 23) and Proposed Findings and Rulings on February 21, 2021 (docket nos. 24,

25).

         5.       On February 22, 2021, the Court issued an Order denying Plaintiffs’ Motion for

Temporary Restraining Order or Preliminary Injunction. (docket no. 26).

         6.       Plaintiffs filed a timely Notice of Appeal on March 2, 2021. (docket no. 27).

         7.       Plaintiffs requested expedited appellate review on March 5, 2021.

         8.       On March 8, 2021, the First Circuit issued an Order setting an expedited briefing

and oral argument schedule.

         9.       The Parties fully briefed the legislative immunity issue for the Court, and the

Court held oral argument on April 5, 2021.

         10.      On April 8, 2021, the First Circuit issued an Opinion holding that both Title II of

the Americans with Disabilities Act and Section 504 of the Rehabilitation Act abrogate

legislative immunity, vacating the February 22 Order, and remanding for this Court to consider

Plaintiffs’ substantive claims. (Apr. 8 Opinion at 11-14). The First Circuit also entered

Judgment the same day. (Opinion and Judgment attached hereto as Ex. A for the Court’s

convenience).

         11.      Consequently, Plaintiffs respectfully move this Court for a status conference on

Monday, April 12, 2021 to discuss the schedule for a further proceeding on Plaintiffs’ Motion for

Preliminary Injunction (or other relief) in accordance with the First Circuit’s Opinion. The

House has continued to hold sessions while the district court’s order was in effect and the harm

alleged in the Complaint continues unabated. Now that the district court’s order has been

reversed, Plaintiffs request immediate relief under the ADA and Rehabilitation Act.



                                                   2
4840-0813-3349, v. 2
             Case 1:21-cv-00147-LM Document 33 Filed 04/09/21 Page 3 of 4




         12.      Counsel for Plaintiffs has conferred with Counsel for Defendant who objects the

relief sought herein.

         13.      Due to the nature of the relief sought, no memorandum of law is required. See

Local Rule 7.1.

         WHEREFORE, Plaintiffs respectfully request that the Court schedule a status conference

for Monday, April 12, 2021, or as soon thereafter as the Court’s schedule permits.


                                               Respectfully Submitted,

                                               NEW HAMPSHIRE DEMOCRATIC PARTY

                                               By its attorneys

Dated: April 9, 2021                           /s/ William E. Christie
                                               William E. Christie, Esq., N.H. Bar No. 11255
                                               S. Amy Spencer, N.H. Bar No. 266617
                                               Shaheen & Gordon, PA
                                               107 Storrs Street
                                               PO Box 2703
                                               Concord, NH 03302
                                               (603) 225-7262
                                               wchristie@shaheengordon.com

                                               and

                                               REP. ROBERT “RENNY” CUSHING
                                               (INDIVIDUALLY AND IN HIS CAPACITY AS
                                               MINORITY LEADER OF THE NH HOUSE OF
                                               REPRESENTATIVES), REP. DAVID COTE,
                                               REP. KENDALL SNOW, REP. KATHERINE
                                               ROGERS, REP. PAUL BERCH, REP. DIANE
                                               LANGLEY, REP. CHARLOTTE DILORENZO

                                               By and through their attorneys

Date: April 9, 2021                            /s/ Israel Piedra
                                               Israel F. Piedra, Esq., NH Bar No. 267568
                                               Welts, White & Fontaine, PC
                                               29 Factory Street
                                               Nashua, NH 03060

                                                  3
4840-0813-3349, v. 2
             Case 1:21-cv-00147-LM Document 33 Filed 04/09/21 Page 4 of 4




                                              (603) 883-0797
                                              ipiedra@lawyersnh.com


Date: April 9, 2021                           /s/ Paul Twomey
                                              Paul Twomey, Esq., NH Bar No. 2589
                                              P.O. Box 623
                                              Epsom, NH 03234
                                              paultwomey@comcast.net
                                              (603) 568-3254



                                 CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF).

Date: April 9, 2021                           /s/ William E. Christie
                                              William E. Christie, #11255




                                                 4
4840-0813-3349, v. 2
